        Case 1:20-cv-01241-HBK Document 23 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK ODELL WARREN,                              Case No. 1:20-cv-01241-HBK
12                            Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                                                         STIPULATED MOTION FOR ATTORNEY'S
13            v.                                         FEES AND COSTS UNDER THE EQUAL
                                                         ACCESS TO JUSTICE ACT
14    COMMMISSIONER OF SOCIAL
      SECURITY,                                          (Doc. No. 22)
15
                              Defendant.
16

17           Pending before the Court is Plaintiff’s stipulated motion for attorney fees filed July 28,

18   2021. (Doc. No. 22). Plaintiff seeks attorney’s fees in the amount of $4,675.00 under the Equal

19   Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.). Plaintiff is not seeking reimbursement

20   for costs. (Id. at 2).

21           On June 24, 2021, this Court granted the parties’ Stipulation for Voluntary Remand

22   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

23   Commissioner for further administrative proceedings. (Doc. No. 20). The Clerk entered

24   judgment in favor of Plaintiff the same day. (Doc. No. 21). Plaintiff, the prevailing party, now

25   requests an award of fees. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28

26   U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who

27   wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).

28           The Commissioner stipulates to the requested relief. (See Doc. No. 22). After issuance of
        Case 1:20-cv-01241-HBK Document 23 Filed 07/30/21 Page 2 of 2


 1   an order awarding EAJA fees and costs, however, the United States Department of the Treasury

 2   will determine whether Plaintiff owes a debt to the government. (Id. at 2 ¶¶ 11-13). If Plaintiff

 3   has no discernable federal debt, the government will accept Plaintiff’s assignment of EAJA fees

 4   and pay the fees directly to Plaintiff’s counsel. (Id. at 2 ¶¶ 13-16).

 5            Accordingly, it is ORDERED:

 6            1. Plaintiff’s stipulated motion for attorney’s fees (Doc. No. 22) is GRANTED.

 7            2. Plaintiff is awarded fees in the amount of $4,675.00 (four thousand six hundred

 8   seventy-five dollars). Unless the Department of Treasury determines Plaintiff owes a federal

 9   debt, the government must pay the fees to Plaintiff’s counsel in accordance with Plaintiff’s

10   assignment of fees and subject to the terms of the stipulated motion.

11

12
     Dated:      July 29, 2021
13                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
